DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on December 21, 2020.  Claims 1-16 were previously pending consideration.  Per the received amendment, claim 9 is cancelled. 
2.	Claims 1-8 and 10-16 are pending consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.








Claim 1 (Currently Amended):  A data processing system within a computing environment for managing one or more Pools of Virtual Computing Environments and distributing jobs to a plurality of Virtual Computing Environments, the data processing system comprising:
	at least one Pool Manager means that can cause the creation or addition of one or more Virtual Computing Environments to be included in a said Pool, with said creation/addition function(s) triggered when the number of under-utilized processors in said Pool is less than a threshold for such under-utilized processors; 
	one or more Job Concentrator means which allocates jobs to said Virtual Computing Environments in said Pool, whereby said allocation is made to a Virtual Computing Environment having one or more under-utilized processors, with said allocation made in an order of priority from the latest added 
	at least one Pool Manager means that can cause the destruction or removal or under-utilized and not processing any jobs, wherein said destruction/removal function(s) are triggered when the number of under-utilized processors in said pool is more than a threshold for such under-utilized processors; 
	wherein an under-utilized processor is a processor within a Virtual Computing Environment that is able to process a job, that does not have a job or that has an amount of free time predetermined or calculated as being enough to process one or more additional jobs; 
under-utilized processors under-utilized processors or under-utilized processors; 
	wherein the under-utilized processors, the age of the Virtual Computing Environments, and any jobs running within the Virtual Computing Environments; 
	wherein the 
	wherein 

Claim 2 (Currently Amended): The system of claim 1 wherein 

Claim 3 (Currently Amended):  The system of claim 1 wherein the 

Claim 4 (Currently Amended):  The system of claim 1 wherein 

Claim 5 (Original):  The system of claims 2, 3, and 4 combined.


	checking if the number(s) of under-utilized is less than a desired threshold for under-utilized processors, and if so, creating a Virtual Computing Environment and adding it to a Pool;
	allocating jobs to said Virtual Computing Environments in said Pool, whereby said allocation is made to a Virtual Computing Environment having one or more under-utilized processors, with said allocation made in an order of priority from the latest added said Virtual Computing Environment, to the earliest added said Virtual Computing Environment;
	checking if the number(s) of under-utilized processors is more than the desired threshold for under-utilized processors, and if so, removing or destroying the earliest added Virtual Computing Environment in said Pool that is not running any job;
	whereby an under-utilized processor is a processor within a Virtual Computing Environment that is able to process a job, that does not have a job or that has an amount of free time predetermined or calculated as being enough to process one or more additional jobs; and
	whereby a said threshold of under-utilized may be described as a number or certain numbers of said under-utilized processors or comprise a range of numbers of said under-utilized processors; and
	whereby the method is performed by a computer environment utilizing hardware, software and networking.  

Claim 7 (Currently Amended):  The method of claim 6 whereby the 

Claim 8 (Currently Amended):  The method of claim 6 whereby the 

Claim 9 (Cancelled)

Claim 10 (Currently Amended):  The method of claim 6 whereby the 

Claim 11 (Previously Amended):  The methods of claim 7 and 8 combined.

Claim 12 (Currently Amended): A process of managing the life cycle of Virtual Computing Environments performing data processing jobs, wherein: 
	a Virtual Computing Environment is created and added to a Pool when the number of under-utilized processors is less than a threshold;
	the under-utilized processes and there are no other Virtual Computing Environments in the under-utilized processes that were added to the 
	the under-utilized processes is more than a threshold; 
under-utilized processors, the age of Virtual Computing Environments, and any jobs running within the Virtual Computing Environments it manages; and
	with the utilizing hardware, software and networking.

Claim 13 (Currently Amended):  The process of claim 12 wherein one or more jobs are allocated to the 

Claim 14 (Currently Amended):  The process of claim 12 wherein the 

Claim 15 (Currently Amended):  The process of claim 12 wherein the 

Claim 16 (Currently Amended):  The claims of 13, 14 and 15 combined.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closed prior art, Plouffe et al. (U.S. Patent Pub. No. US 2005/0120160), does not disclose all of the limitations of independent claims 1, 6, and 12.  More specifically, Plouffe fails to disclose the combination of elements delineated in the independent claims.  Using claim 1 as an example, Plouffe . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KAVEH ABRISHAMKAR/
08/10/2021Primary Examiner, Art Unit 3649